         Case 2:16-cr-20032-JAR Document 763 Filed 08/20/19 Page 1 of 2




                     In the United States District Court
                          for the District of Kansas



United States of America,
                               Plaintiff,

v.
                                            Case No. 16-cr-20032-JAR-02

Karl Carter,
                               Defendant.



     Notice of the Parties’ Joint Submission of Pending Black-Related
                                 § 2255 Cases


     Pursuant to the Court’s Findings of Fact and Conclusions of Law (Doc.

758) filed on August 13, 2019, the Federal Public Defender’s Office and the

United States Attorney’s Office jointly submit the attached list of pending

Black-related § 2255 cases.
Case 2:16-cr-20032-JAR Document 763 Filed 08/20/19 Page 2 of 2




                                  Respectfully submitted:


                                   s/ Melody Brannon
                                  Melody Brannon #17612
                                  Federal Public Defender
                                  for the District of Kansas
                                  117 SW 6th Avenue, Suite 200
                                  Topeka, Kansas 66603-3840
                                  Phone: (785) 232-9828
                                  E-mail: Melody_Brannon@fd.org


                                   s/ Duston Slinkard
                                  Duston Slinkard, #21294
                                  First Assistant United States
                                  Attorney
                                  444 S.E. Quincy
                                  Topeka, KS 66683
                                  Phone: 785-295-2850
                                  Fax: 785-295-2853
                                  Email: duston.slinkard@usdoj.org




                              2
